Epitomizéd Opinion
Jennie Neuhart was the half sister and also the'niecé (by marriage) of Margaret, Neu-hart, deceased. Jennie filed a claim against the estate of Margaret, asking the sum of $1,080 for house room, boarding, nursling, washing, sewing and mending decedent’s clothes for a term of 36 months and five days.
The claim was rejected by the administrator. In the Common Pleas, the jury found for Jennie.
The Court of Appeals affirmed the Common Pleas. Error is claimed on the refusal of the trial court to charge the jury as follows:
1. “You are instructed that there is no presumption of a promise to pay for services or board on the part of members of a family or near relative.”
2. “You are further instructed that there is no presumption where the dealings are between those of the same family or those •closely related by blood or marriage, in such cases, an actual agreement must be proven.”
Error is charged on a part of the charge, as given, which is as follows:
“If you should find from a preponderance of evidence, that the decedent promised to pay the plaintiffs for the items charged, you would be warranted in presuming that a contract was made between them to furnish the items charged and receive pay for the same.” “But, if you find from the circumstances that valuable services were rendered bv the plaintiffs to the decedent, that the services Were continuous and substantial; there would be no presumption that the services so rendered to a half-sister were intended to be gratuitous, and it is left to you to determine under all the circumstances, whether the services and items of account that you may find were rendered were intended to be gratuitous or not.
Error is also claimed that the Court of Appeals affirmed the verdict rendered in the trial court.